DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: The independent claims of Applicant’s invention recite a system and method of installing a package in a web server hosting a website wherein the package creates a cron job that updates a script periodically and creates a fixed path to a server-side script included in a head html tag, processing a generated script path requested, requesting content of a web page and parsing returned html content, processing a requested script added in the head html tag and returning a publisher registered per-ad-slot list of html element ids, providing by a script a piece of html code to check if an ad blocker is installed, iterating by the script over div ids present on web pages and injecting html code to identify an ad slot position using non-ad related html elements and an ad of related size is inserted wherein every URL is on a random path based on a domain of the publisher and all the html code in rendering the ad, and serving an injected code in the ad slot and returning the response to the browser, and a server-side script processing a request on said server connects to said third-party ad network using tag information provided by said publisher wherein an ad received from said third-party ad network returns to a web page..

Pyper (U.S. Pub No. 2017/0237823) teaches installing a package in a web server hosting a website creates a fixed path to a server-side script included in a head html tag, processing a generated script path requested, requesting content of a web page and parsing returned html content, processing a requested script added in the head html tag, iterating by the script over ids present on web pages and injecting html code to identify an ad slot position, and serving an injected code in the ad slot and returning the response to the browser.  However, Pyper does not teach each and every limitation recited in the claim language.  Among the things that Pyper is specifically silent on is any mention of cron jobs updating a script periodically, and returning a publisher registered per-ad-slot list of html element ids.  Further, Pyper does not include needed specifics of many of the processes of each specific device or software that the claims provide explicit detail for.  Therefore, the claims are found to be allowable over the prior art of record.

The claims overcome 35 U.S.C. 101 since the claims are not directed to an abstract idea as the claims include limitations that are indicative of integration into a practical application (Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621